*411On Rehearing.
[36 Pac. 296.]
Opinion by
Mr. Justice Moore.
The defendant, in his petition for a rehearing, contends that the state, having, as part of its case, introduced evidence of the defendant’s mental condition, tending to raise an inference that he was, at the time of committing the act charged, incapable of forming a design, and this inference having been strengthened by the evidence for the defendant, that, therefore, the burden of proof was upon the state to establish the defendant’s sanity beyond a reasonable doubt, and not upon the defendant to establish his insanity by the same degree of proof. In State v. Hill, 14 Southern R. 294, the supreme court of Louisiana held that, though the state had introduced evidence tending to show incapacity to form a design to kill, the defense was, nevertheless, special, and, like any other, must be proved by the party urging it, to the satisfaction of the jury, and that it was not the duty of the state to. prove a negative by showing beyond a reasonable doubt that the defendant’s state of intoxication was of a degree not to interfere with his judgment and intelligence, or preclude the possibility of his entertaining malice towards the deceased. In State v. Coleman, 27 La. Ann. 691, the following charge was held to be undoubtedly correct: “ Drunkenness is no excuse for a crime, and any state of mind resulting from drunkenness, unless it be a permanent and continuous result, still leaves the person responsible for his acts.” The court properly charged the jury that the defendant must have had sufficient mind to know that the contemplated act was wrong, and sufficient will power to refrain from its commission, and the jury, under proper instruc*412tions, having found against the defendant upon these questions, the petition for a rehearing must be denied.
Affirmed.